

115 S1604 IS: Daniel Webster Congressional Clerkship Act of 2017
U.S. Senate
2017-07-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II115th CONGRESS1st SessionS. 1604IN THE SENATE OF THE UNITED STATESJuly 20, 2017Mr. Lee (for himself, Mr. Leahy, Mr. Hoeven, and Mr. Cruz) introduced the following bill; which was read twice and referred to the Committee on Rules and AdministrationA BILLTo establish the Daniel Webster Congressional Clerkship Program.
	
		1.Short
 titleThis Act may be cited as the Daniel Webster Congressional Clerkship Act of 2017.
 2.FindingsCongress finds the following: (1)Each year, many of the most talented law school graduates in the United States begin their legal careers as judicial law clerks.
 (2)The judicial clerkship program has given the judiciary access to a pool of exceptional young lawyers at a relatively low cost.
 (3)These same lawyers then go on to become leaders of their profession, where they serve a critical role in helping to educate the public about the judiciary and the judicial process.
 (4)The White House, the administrative agencies of the executive branch, the Administrative Office of the United States Courts, the Federal Judicial Center, and the United States Sentencing Commission all operate analogous programs for talented young professionals at the outset of their careers.
 (5)Congress is without a similar program.
 (6)At a time when our Nation faces considerable challenges, Congress and the public would benefit immeasurably from a program, modeled after the judicial clerkship program, that engages the brightest young lawyers in the Nation in the legislative process.
 (7)Accordingly, the Congress herein creates the Daniel Webster Congressional Clerkship Program, named after one of the most admired and distinguished lawyer-legislators ever to serve in Congress, to improve the business of Congress and increase the understanding of its work by the public.
			3.Daniel Webster
			 Congressional Clerkship Program
 (a)Selection committeesIn this Act, the term Selection Committees means—
 (1)the Committee on Rules and Administration of the Senate; and
 (2)the Committee on House Administration of the House of Representatives.
				(b)Establishment
 of ProgramThere is established the Daniel Webster Congressional Clerkship Program for the appointment of individuals who are graduates of accredited law schools to serve as Congressional Clerks in the Senate or House of Representatives.
			(c)Selection of
 ClerksThe Selection Committees shall select Congressional Clerks in the following manner:
 (1)The Committee on Rules and Administration of the Senate shall select not less than 6 Congressional Clerks each year for a clerkship with an office of the Senate for a 1-year period.
 (2)The Committee on House Administration of the House of Representatives shall select not less than 6 Congressional Clerks each year for a clerkship with an office of the House of Representatives for a 1-year period.
				(d)Selection
 criteriaIn carrying out subsection (c), the Selection Committees shall select Congressional Clerks consistent with the following criteria:
 (1)Each Congressional Clerk selected shall be a graduate of an accredited law school as of the starting date of his or her clerkship.
 (2)Each Congressional Clerk selected shall possess—
 (A)an excellent academic record;
 (B)a strong record of achievement in extracurricular activities;
 (C)a demonstrated commitment to public service; and
 (D)outstanding analytic, writing, and oral communication skills.
 (e)ProcessAfter a Congressional Clerk is selected under this section, such Congressional Clerk may then interview for a clerkship in an office, and accept the clerkship if offered, as follows:
 (1)For a Congressional Clerk selected under subsection (c)(1), the Congressional Clerk may interview for, and accept if offered, a clerkship with—
 (A)an office of any committee of the Senate, including a select or special committee;
 (B)an office of a joint committee of Congress the pay of the employees of which is disbursed by the Secretary of the Senate;
 (C)an office of any individual member of the Senate;
 (D)a leadership office of the Senate; or
 (E)the Office of the Parliamentarian of the Senate, the Office of Senate Legal Counsel, or the Office of the Legislative Counsel of the Senate.
 (2)For a Congressional Clerk selected under subsection (c)(2), the Congressional Clerk may interview for, and accept if offered, a clerkship with—
 (A)an office of any committee of the House of Representatives, including any select or special committee;
 (B)an office of a joint committee of Congress the pay of the employees of which is disbursed by the Chief Administrative Officer of the House of Representatives;
 (C)an office of any individual Member of the House of Representatives;
 (D)a leadership office of the House of Representatives; or
 (E)the Office of General Counsel of the House of Representatives, the Office of the Parliamentarian of the House of Representatives, or the Office of the Legislative Counsel of the House of Representatives.
					(f)Placement
 requirementsThe Selection Committees shall, to the extent practicable, ensure that Congressional Clerks selected and placed under this section are apportioned equally between majority party and minority party offices.
			(g)Exclusion from
 limit on number of positionsA Congressional Clerk shall be excluded in determining the number of employees of the office that employs the Clerk for purposes of—
 (1)in the case of the office of a Member of the House of Representatives, section 104 of the House of Representatives Administrative Reform Technical Corrections Act (2 U.S.C. 5321); or
 (2)in the case of any other office, any applicable provision of law or any rule or regulation which imposes a limit on the number of employees of the office.
				(h)Funding for positions; adherence to rules
 (1)Sense of the SenateIt is the sense of the Senate that— (A)the amount of financial assistance provided to a Congressional Clerk under paragraph (3) should, if practicable, be comparable to the compensation and benefits provided for similar clerkships offered through the Federal judiciary and executive branches; and
 (B)any financial assistance provided to a Congressional Clerk under such paragraph should not result in a net increase in the amounts appropriated for the legislative branch for any fiscal year.
 (2)DeterminationThe amount of any financial assistance provided under paragraph (3) for a Congressional Clerk shall be—
 (A)determined or approved by the office hiring the Congressional Clerk; and (B)based on the office's determination of the duties and responsibilities for such Congressional Clerk.
					(3)Financial assistance
 (A)Eligibility for fellowshipsA Congressional Clerk that is placed with an office described in subsection (e) may accept a fellowship through an institution of higher education (as defined in section 101(a) of the Higher Education Act of 1965 (20 U.S.C. 1001(a))) for the term of the clerkship with the approval of the office in accordance with paragraph (2).
 (B)Payment provided by congressional officeAn office described in subsection (e) may use amounts otherwise available to the office to provide compensation to a Congressional Clerk of the office for the term of the clerkship.
 (4)Required adherence to rulesA Congressional Clerk that obtains a clerkship under this section shall be subject to all laws, regulations, and rules in the same manner and to the same extent as an individual serving in a similar position in the Senate or the House of Representatives, as the case may be.
 (i)RulesThe Selection Committees shall develop and promulgate rules regarding the administration of the Congressional Clerkship program established under this section.